Title: John Thaxter to John Adams, 4 September 1780
From: Thaxter, John
To: Adams, John



Sir
Paris 4th. Septr. 1780

I was this day honoured with your favour of the 30th. of last Month.
I cannot give a fuller answer to your question respecting President Laurens, than the following Extract from Mr. Jay’s Letter to Mr. Dana, dated at Madrid the 19th. of August.
“As to Col. Laurens, I have heard nothing of him except as follows. Captain Bryan of the Schooner Peggy arrived at Cadiz the 18th of July in forty nine days from Wilmington No. Carolina, freighted with thirty four hogsheads of Indigo by Col. Laurens on account of Congress. He says that Col. Laurens had had his stores on board this Vessel upwards of ten weeks and was to have come with him to Europe, but was determined by the fate of Charlestown to return to Philadelphia.” The above, Sir, is the only information respecting the President. There is not a syllable of any other Appointment made or to be made, nor of what may or will be his final Determination.
Mr. Jay also mentions, that Captain Cook, who left Salem the 19th. of July, had arrived, and brought news that M. de Ternay and M. le Cte. de Rochambeau had arrived at Rhode Island and that the latter had landed his Troops there, but there is not a word of the time of their Arrival.
There are some other Matters in the same letter, which Mr. Dana will communicate in his next, as he informs me.
All the News that came by the Fier Rodorique has been communicated already by Mr. Dana. When She sailed, they had but just heard of the news of the Surrender of Charlestown, so that the Passengers know nothing of its Effects. The most frightened and dejected were happily the right side of the Atlantic.
The Capture of the two fleets is esteemed here a great Acquisition, and is a general Topic of Conversation. The combined fleets have opened the Campaign prosperously; may they finish it gloriously. The Harp in England is where it ought to be, and this heaving of sixties instead of sixes will keep it there. The combined fleets have opened the true Vein, and if they have the good fortune to prevent its closing, England may grow faint and feel feeble.
Mr. Dana would be happy to know whether any Vessels are bound from Holland to the Massachusetts or St. Eustatia.
It is not inferred from your not mentioning the time of your Return, that You intend to fix your Residence at Amsterdam. It is supposed your present situation is not disagreeable. We should be happy to know when You intend returning but much more so in seeing You.
I am much obliged by Mrs. A’s mention of my Letters, but am very sorry that I have nothing more interesting for so respectable a Correspondent.
Mr. Dana presents his Respects to You and Love to the young Gentlemen.
I have the Honor to be, with the most perfect respect, Sir, your Excellency’s most obedient and most humble Servant,

J. Thaxter Junr.

